Citation Nr: 9900218	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-47 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from March 1978 to January 
1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veterans claim of entitlement to an increased 
evaluation for major depression.  The veterans mental 
disorder was reclassified as bipolar disorder subsequent to 
an April 1998 VA examination.

Initially, the Board notes that the veterans claim was 
before the Board in December 1996.  At that time, the RO was 
directed to obtain any additional treatment records 
concerning the veterans mental disorders and to schedule a 
VA psychiatric examination.  Review of the veterans claims 
file reveals that the RO complied with the Boards 
directives, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Specifically, the RO obtained the veterans 
additional VA treatment records and afforded the veteran a VA 
examination (conducted in April 1998).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to an increased 
evaluation for his bipolar disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports a 70 
percent disability rating for the veterans bipolar disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been obtained by the RO.

2.  The record indicates that the veteran has very serious 
symptoms with very serious impairment in his social and 
occupational functioning.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for the 
veterans bipolar disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.132, 
Diagnostic Code 9206 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

In this instance, Diagnostic Code 9432 (Bipolar disorder) 
currently provides for a 50 percent evaluation where there is 
evidence of occupational and social impairment with reduced 
reliability and productivity.  See 38 C.F.R. Part 4, § 4.130 
(1998).  A 70 percent evaluation is warranted where there is 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, or evidence of an 
inability to establish and maintain effective relationships.  
Id.  A 100 percent evaluation, the maximum allowed, is 
warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or other; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss.  Id.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veterans bipolar disorder must be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.

In effect, therefore, prior to November 7, 1996, Diagnostic 
Code 9206 (Bipolar disorder, manic, depressed, or mixed)  
provided for a 50 percent evaluation where there was 
considerable impairment of the veterans social and 
industrial adaptability.  See 38 C.F.R. Part 4, § 4.132 
(1996).  A 70 percent evaluation was warranted where there 
was evidence of lesser symptomatology (as compared to the 
criteria for a 100 percent evaluation), such as to produce 
severe impairment of the veterans social and industrial 
adaptability.  Id. A 100 percent evaluation was warranted 
where there was evidence of active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
as to produce total social and industrial inadaptability.  
Id.

II.  Factual Background

In accordance with 38 C.F.R. Part 4, §§ 4.1 and 4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
veterans bipolar disorder.  The Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of the clinical histories.  Moreover, 
the Board notes that the basic concept of the rating schedule 
is to compensate for present disability, not for past 
disability, potential future disability, or disability that 
is avoided by treatment.  38 U.S.C.A. § 1155; see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the 
evidence of record pertinent to the veterans current level 
of disability consists of VA inpatient and outpatient 
treatment records (dated from June 1982 to October 1996), two 
VA examinations (conducted in May 1994 and in April 1998), 
and correspondence from the veterans private psychiatrist 
(dated from October 1997 to April 1998).

The May 1994 VA examination reflects the veterans reports of 
both depressions and highs.  The veteran stated that when he 
was high, his thoughts came very fast, he spent money that he 
did not have, and he stayed up late cleaning the house.  He 
needed very little sleep, becoming very irritable and 
impatient.  He also stated that when he was depressed, he had 
no energy to do anything, that he felt like a cloud had come 
over him, and that he had suicidal thoughts.

Examination found the veteran casually dressed, with good 
attention to personal grooming.  He was polite, cooperative, 
and friendly, relating easily and openly.  His speech had a 
normal rate and rhythm.  The veteran cried temporarily when 
talking about his psychiatric problems, and his mood was 
mildly depressed.  The veteran showed no current looseness of 
associations, no flight of ideas, and no paranoid thinking.  
There were no signs of psychosis at present.  The veteran had 
no hallucinations or delusions, nor was there current 
suicidal or homicidal ideation.  His recent and remote memory 
were intact.  He was alert and oriented to time, person, and 
place.  There was nothing to suggest present impairment of 
the veterans judgment or insight.  The veteran was found 
capable of managing his benefit payments.  The examiners 
diagnostic impression was bipolar illness (mixed).

The VA inpatient and outpatient treatment records reflect the 
veterans history of bipolar disorder, depression, dysthymia, 
and panic attacks and chart the treatment received by the 
veteran.  They also reflect various reports by the veteran of 
feeling suicidal.

Specifically, a mental status examination (conducted in July 
1994) found the veteran to be neatly groomed.  His eye 
contact was good.  His speech was without deficit.  His mood 
was euthymic, with no increase or decrease in range or 
intensity of affect.  The veteran was alert and oriented 
times three.  His intellectual function was average, and his 
thought was coherent, logical, and goal-directed, with no 
loose associations, no hallucinations, and no delusions.  The 
veterans judgment and insight were fair.

Records dated in April 1995 show that the veteran was 
admitted to a VA psychiatric ward with complaints of suicidal 
ideation for the past two weeks.  His history of bipolar 
disorder was noted.  The veteran stated that he had not taken 
his medication regularly and that he had been drinking 
heavily over the past few weeks.  He also stated that he had 
thought about jumping out of a window or off of a balcony.  
The veteran denied any homicidal ideation and any auditory or 
visual hallucinations.  He promised not to kill himself and 
to notify the staff should he develop such thoughts.  He 
stated that he usually did well with psychiatric admissions.  
Mental examination upon admission found the veteran well 
groomed.  He maintained good eye contact and had fluent 
speech with normal volume and rate.  The veteran cried during 
the examination.  It was noted that he related to the 
examiner in a spontaneous and collaborative manner.  The 
veteran was alert and oriented to time, person, and place.  
His recent and remote memory were intact.  The veteran was 
coherent, logical, and goal-directed, without circumstantial 
speech and looseness of associations.  He had decreased 
concentration and was without suicidal or homicidal ideation.  
His judgment and insight were good.  No mental examination 
was conducted upon the veterans discharge, as he left 
against medical advice.

A May 1996 entry documents the veterans reports of feeling 
depressed, of having nightmares and poor sleeping patterns, 
paranoid ideation, and hearing voices.  The veteran admitted 
to having thoughts of suicide but no immediate, firm plan.  
He stated that he would be okay with his wife with him.  The 
veteran appeared depressed, with teary eyes when describing 
his feelings and his physical and medical problems.  He was 
considered a low risk for suicide when his wife was present, 
and it was noted that the veteran requested hospitalization 
and psychiatric evaluation.

Correspondence from the veterans private psychiatrist charts 
the veterans treatment for depression and panic disorder 
from the Fall of 1997 to the Spring of 1998.  It was noted 
that the veteran was, initially, on sick leave.  The 
veterans psychiatrist indicated that the veteran could 
return to work at various times, although his return was 
repeatedly delayed.  In correspondence dated in March 1998, 
the psychiatrist opined that the veteran would continue 
disabled for the next few months and noted that the veteran 
had not responded to treatment so far.  Correspondence dated 
in the following month indicated that the veteran remained in 
the psychiatrists care and under medication management.

The April 1998 VA examination reflects the veterans previous 
hospitalizations and outpatient care.  It also notes that the 
veteran has been unable to work since his last VA 
examination.  The veteran stated that this was because of his 
extreme ongoing depression and emotional instability.  He 
also stated that people would not hire him because of his 
mental disorder.  The veteran reported that his primary 
symptoms were of depression, interspersed with occasional, 
more short-lived episodes of being high, at which times he 
felt exuberant and grandiose.  He also reported that these 
symptoms were virtually continuous and unrelenting.  There 
were no true periods of remission.  With respect to his 
employment, the veteran stated that he was simply too 
depressed to work and that he was too emotionally upset to 
remember well and that he was unable to get along with people 
because of his illness.

Subjectively, the veteran described persistent feelings of 
depression and despair, with a great deal of loss of 
confidence and interest.  He had an ongoing disturbance of 
sleep, although he stated that it was somewhat better now.  
He had withdrawn from normal activities and had no energy.  
The veteran continuously cried spontaneously.  He had many 
intrusive thoughts of suicide and had, in the past, attempted 
suicide on occasion, by wrecking his car.  The veteran felt 
that he was depressed every day.  He also felt that he was 
unable to think or to concentrate well and that his memory 
was extremely poor.

Mental status examination found the veteran oriented times 
three.  His memory and recall were generally good while 
speaking spontaneously, but when he was asked questions, the 
veteran was very slow to respond and hesitant.  However, the 
veteran was accurate with most informational things.  His 
thoughts were coherent and logical without defects of 
association.  There were no delusions or hallucinations, but 
the veteran readily admitted that, at times, he had a good 
deal of delusional thinking about people and that this 
occurred when he was in the hospital.  His mood was 
moderately depressed, and he cried spontaneously on several 
occasions.  The veterans affect to responses was quite 
appropriate to the situation.  No impairment of thought 
processes or communication was seen.  No delusions or 
hallucinations were seen.  The examiner noted no 
inappropriate behavior.  The examiner also noted that while 
the veteran had a bountiful supply of suicidal thoughts, none 
was active at the present time.  Also, the veteran had no 
homicidal thoughts.  The veteran reported that he was able to 
maintain his hygiene and activities of daily living.  There 
was no gross memory disturbance, either short- or long-term.  
His speech patterns were all normal.  No impaired impulse 
control was found.  The examiner found the veteran to be 
capable of managing his payments in his own best interests.  
The veterans Global Assessment of Functioning (GAF) score 
was 50, and the examiner stated that the veteran had very 
serious symptoms with very serious impairment in his social 
and occupational functioning.  Indications were that the 
veterans GAF score had persisted over the past year, at 
least.

III.  Application

Upon review of the most current clinical evidence of record, 
the Board finds that a 70 percent disability rating is 
warranted for the veterans bipolar disorder under the 
schedular criteria in effect prior to November 7, 1996.

Initially, the Board must address its choice of schedular 
criteria and explain why the chosen criteria are more 
advantageous to the veteran.  In this instance, the Board 
finds that the pertinent evidence of record warrants a 70 
percent disability rating under the criteria in effect prior 
to November 7, 1996, but only a 50 percent disability rating 
under the current criteria.  The veteran is now rated at 50 
percent.  Further, the Board finds, for reasons discussed 
below, that neither set of criteria is met for a 100 percent 
evaluation, given the pertinent evidence of record.  In 
effect, then, the veteran receives the highest disability 
rating supported by the pertinent evidence of record (70 
percent) through the application of the criteria in effect 
prior to November 7, 1996.

Specifically, the April 1998 VA examination (the most current 
clinical evidence of record) indicated that the veteran had 
very serious symptoms with very serious impairment in his 
social and occupational functioning.  His GAF score was 50, 
and it was noted by the examiner that this score had 
persisted over the past year, at least.  As discussed above, 
under the criteria in effect prior to November 7, 1996, a 70 
percent disability rating was warranted where there was 
evidence of severe impairment of the veterans social and 
industrial adaptability.  See 38 C.F.R. Part 4, § 4.132, 
Diagnostic Code 9206 (1996).  Here, the Board finds the VA 
examiners description of the veterans impairment as very 
serious equivalent to severe, as provided for in 
Diagnostic Code 9206.

With respect to the criteria required for a 100 percent 
evaluation, in effect prior to November 7, 1996, the 
pertinent evidence of record consistently demonstrates that 
the veteran did not experience active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability. Indeed, while the veteran was found to have 
been unemployed since 1994, it was consistently noted that 
the veteran was alert and oriented as to time, person, and 
place, that his thought processes and judgment were intact or 
good, and that the veteran was well groomed, with good eye 
contact.  Further, with respect to the veterans extended 
unemployment, the veteran himself indicated that he was 
simply too depressed to work.

With respect to the criteria for a 100 percent evaluation 
currently in effect, there must be evidence of total 
occupational and social impairment, due to a variety of 
listed symptomatology.  See 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9432 (1998).  Here, while the veteran has 
been unemployed since 1994, the VA examiner, in April 1998, 
specifically found the veterans impairment to be very 
serious but did not indicate that it was a total 
impairment.  Also, according to the veterans private 
psychiatrist, while the veterans prognosis was guarded and 
it was the psychiatrists opinion that the veteran was 
disabled, there was no indication that the veteran would 
remain unable to work.  Indeed, the veterans psychiatrist 
provided various timeframes in which the veteran was to 
return to work, and the veteran was described as active 
and cooperative in his treatment.  Further, the veterans 
psychiatrist did not discuss the level of the veterans 
disability and any attendant occupational and social 
impairment.  He simply stated that the veteran was 
disabled.

Moreover, the record is consistently negative for any 
indication of gross impairment in thought processes and 
evidence of persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability by the veteran to perform 
activities of daily living; disorientation to time or place; 
and memory loss.  Id.  The veteran was consistently found to 
be alert and oriented; his thought processes were without 
defects of association; he regularly denied hallucinations, 
and his delusional thinking was limited to people encountered 
while in the hospital; no grossly inappropriate behavior was 
noted; he did not report any homicidal ideation; and it was 
repeatedly noted that the veteran was well groomed.  As for 
the veterans suicidal ideation, it was noted that, on 
occasion, the veteran had attempted suicide by wrecking his 
car.  It was also noted, however, in April 1994, that the 
veteran both promised not to kill himself and to notify the 
psychiatric staff at the VA medical center should he develop 
suicidal thoughts.  He sought help and hospitalization for 
his suicidal thoughts and indicated that he would be all 
right with his wife with him.  Further, the veterans 
suicidal ideation was not always found to be present and 
active.

In light of the above, therefore, the Board concludes that 
the veterans current disability picture more nearly 
approximates the criteria required for a 70 percent 
evaluation than for a 100 percent evaluation.  38 C.F.R. 
§ 4.7.



ORDER

A 70 percent disability rating is granted for the veterans 
bipolar disorder, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.



- 2 -
